Citation Nr: 1640336	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  12-35 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to an extraschedular disability rating in excess of 50 percent for bilateral pes planus.   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant (Veteran) represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1944 to July 1946.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which is the Agency of Original Jurisdiction (AOJ) in this matter.   

In November 2014, the Board addressed the claims on appeal by granting an increased rating for pes planus and remanding for additional development the TDIU claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2016, the Court remanded this matter to the Board for additional consideration.  

The record in this matter consists solely of electronic claims files and has been reviewed.  Relevant evidence has been included in the claims file since the Statement of the Case (SOC) dated in October 2012, and has been considered pursuant to the September 2016 waiver of initial AOJ review of the evidence.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

According to the Court, the Board erred by finding a referral for extraschedular evaluation of pes planus unnecessary, but at the same time finding additional development into the TDIU claim necessary.  According to the Court, a decision regarding extraschedular evaluation was premature given that development related to the TDIU could yield evidence relevant to the extraschedular issue.  As such, the Court directed that extraschedular evaluation be addressed anew following development and decision on the TDIU claim.  Further, the Court directed the Board to refer for additional development service connection claims regarding lower extremity disabilities other than pes planus.  38 C.F.R. § 19.9(b) (2015).   

A remand is therefore warranted for development related to referred lower extremity disabilities, development related to the TDIU claim, and for referral to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321 and § 4.16(b) (2015).  Moreover, as the Veteran has asserted that service-connected disability, including foot disability, has caused him to be unemployable, the referred issues are inextricably intertwined with the issues regarding TDIU and extraschedular rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the claims file are dated in December 2015.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records dated since December 2015.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Conduct appropriate development into lower extremity disabilities (other than pes planus) for which the Veteran has indicated a desire for service connection.  See e.g., April 2011 VA x-ray report.    

3.  Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide opinions as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.  The examiner should also discuss the findings noted in the private employability report received in September 2016.  

4.  After the foregoing development has been conducted, submit the issue of an extraschedular rating to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321 and § 4.16(b) (2015).  The Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  The response from the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service must be included in the claims file.

5.  Then, adjudicate the TDIU claim and the issue regarding whether an extraschedular rating is warranted for service-connected disability and/or for TDIU.  38 C.F.R. §§ 3.321, 4.16(b).  Please note that the referred issues addressed in paragraph # 2 above - regarding lower extremity disabilities other than pes planus - are inextricably intertwined with the TDIU claim and the issue regarding extraschedular rating.  As such, the TDIU and extraschedular issues should be decided after the referred issues have been finally resolved.   

6.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental SOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

